Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. This Office action is in response to the RCE filed September 14, 2020. Claims 44-45 and 47-64 are pending.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 44-45, 47 and 61-64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification fails to teach how a sensor that provides orientation information may also be used with a processor to display a virtual keyboard.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 55 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 55, the horizontal orientation lacks an antecedent basis.  Said means to define the orientation is considered a means-plus-function limitation that is defined by the disclosed structure. Since the structure is unclear, the limitation is considered indefinite.  It is not clear what the orientation is referring to.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 44-45 and 47-62 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ghasabian (2007/0182595).
Regarding claims 44-45 and 47-62, this application is a continuation of PG Publication 2007/0182595.  Thus, the disclosure is the same as the instant application. Since the effective priority data of this application is over one year after the publication data of 2007/0182595 it is a .
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 44-45, 47, and 61-64 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lucente et al (5,566,098) in view of Kaasila et al (2003/0095135).  The entire references should be considered.  Cited portions are exemplary and should not be considered the only teaching or a complete teaching of the claimed invention. The rejections are based on the references.
Regarding claim 44, the claimed electronic device is shown as Figure 1l; the claimed touch sensitive display unit is taught in col. 5, lines 50-60; and the claimed sensor is taught in claim 6 and col. 7, lines 5-15. Lucente does not teach a processor that displays a virtual keyboard in response to an input signal corresponding to an interaction in a text field.  Kaasila discloses in 
Regarding claim 45, see figure 111 of Kaasila.  
Regarding claim 47, see paragraphs 844 and 896.
Regarding claim 61, Kaasila teaches a touch action that causes the virtual keyboard.  A gliding action is considered a touch.  It would have been obvious that a gliding action may be interpreted as a touch since in would still involve touching the screen.
Regarding claim 62, it would have been obvious that a touch may include a tap since a tap in removing the finger after the touch and touch screens interpret inputs as taps.
Regarding claim 63, while the Kaasila reference teaches a touch in the text field to bring up the virtual keyboard, it teaches taps as inputs.  It would have been obvious to actuate the keyboard via a tap since a tap is a well-known form of touch to provide input.  This is suggested by the reference.
Regarding claim 64, the size of the text field is considered an obvious design choice based on the displayed information.  It would have been obvious that a large portion would be desired on a small screen to aid input.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 48-54 and 56-60 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaasila.
Regarding claim 48, Kaasila discloses in Figures 111, 112, 123, and 124 the claimed virtual keyboard in response to touching a text field.  Also see paragraph 896 and 844.  While a processor is not explicitly stated, the device shown typically includes a processor for performing such functions.  It would have been obvious to use conventional means to perform the steps of the claimed method.
Regarding claim 49, Kaasila teaches a touch function.  This suggests a tap since a tap is a touch followed by a release.  It would have been obvious to use a tap since it would not be practical to keep the finder on the device after he keyboard is displayed.
Regarding claim 50, Kaasila teaches a touch.  A glide is merely a moving touch. It would have been obvious to use any known gesture to actuate the keyboard as suggested by the reference.  Various gestures are known and the selection of a particular gesture would have been obvious since it would yield a predicable result.
Regarding claim 51, Kaasila teaches a touch in the text field.  It would have been obvious that anywhere within the text field would be sufficient to indicate the desire to enter text.

Regarding claims 56 and 59, the device shown is a mobile communication device.
Regarding claims 57 and 58, these limitations have been addressed in prior claims.
Regarding claim 60, Kaasila shows the keyboard occupying a large portion of the display. 
Claim 55 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaasila as applied to claim 48 above, and further in view of Lucente.
Regarding claim 55, Kaasila does not teach a means to define the horizontal orientation and to display the keyboard with that orientation. Lucente teaches the means to define the orientation and to display content based on the orientation. It would have been obvious to combine the references since they are in the same field of endeavor. The combination would allow items to be displayed in any desired orientation.
Response to Remarks
Applicant’s arguments are rendered moot because the effective filing data is over one year after the publication of the parent application.  Thus, it is considered anticipated by the parent application.  Further, the concept of presenting a popup keyboard in response to interacting with a text field was known prior to the effective filing date of the instant application by the cited Kaasila reference.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT K WONG whose telephone number is (571)272-3057.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Feild can be reached on 5712724090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALBERT K WONG/Primary Examiner, Art Unit 2689                                                                                                                                                                                                        



February 20, 2021